DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant Application claims benefit as a continuation-in-part of the prior application 14/881,369 under 35 U.S.C. 119e, 120, 121, 365(c) or 386(c). The requirements of 35 U.S.C. 120  and 37 CFR 1.78 are met to the extent defined in MPEP 201.08. 
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagawa (U.S. 2011/0179961 A1).
Yanagawa discloses the following claimed limitations:
Regarding independent Claim 1, a method comprising: 
determining one or more subsequently printed media after a failed printed media in a batch print run (S815, §0098 and Fig. 8B); 
determining that the batch print run is in a sequential mode (§§0103, 0135-0136; please note that the case of the printing apparatus not having a retreat tray or the like and configured unable to insert reprinted sheets in the original order is regarded as reading on the limitation “sequential mode”); and 
in response to determining that the batch print run is in the sequential mode: 
marking the one or more subsequently printed media as additional failed printed media (§0136); and 
reprinting the failed printed media and the one or more subsequently printed media in sequence after the one or more subsequently printed media (§§0103, 0135-0136).
Regarding Claim 2, identifying a printed media that is printed as part of the batch print run as the failed printed media in an instance in which an assigned grade fails to satisfy a predetermined threshold (§§0103, 0135-0136).
Regarding Claim 3, scanning, with an inspection device, the printed media to generate at least one portion of a printed image (§0113); and
determining the assigned grade for the at least one portion of the printed image (§0113-0120 and Figs. 9A-B).
Regarding Claim 4, determining a distance between a print head and the inspection device; determining a media size; and identifying the one or more subsequently printed media based on the media size and the distance between the print head and the inspection device (§§0103, 0135-0136; please note that discarding “printed products of subsequent pages having been printed until that time” is regarded as reading on this limitation, as the distance between a print head and the inspection device, see Fig. 1, is determined with respect to the size of media).
Regarding Claim 7, determining a count of printed media in the batch print run; and identifying the one or more subsequently printed media based on the count of printed media in the batch print run (§§0103, 0135-0136).
Regarding independent Claim 8, an apparatus comprising: 
a processor (207, 430, 438, §§0046-0047, 0052 and Figs. 2, 4); and 
a non-transitory memory (208, §0047 and Fig. 2) including computer program instructions, the non-transitory memory and the computer program instructions being configured to, when executed by the processor, cause the apparatus to at least:
determine one or more subsequently printed media after a failed printed media in a batch print run (S815, §0098 and Fig. 8B); 
determine whether the batch print run is in a sequential mode or a non-sequential mode (§§0103, 0135-0136; please note that the case of the printing apparatus not having a retreat tray or the like and configured unable to insert reprinted sheets in the original order is regarded as reading on the limitation “sequential mode”); and 
in response to determining that the batch print run is in the sequential mode 
mark the one or more subsequently printed media as additional failed printed media (§0136); and 
reprint the failed printed media and the one or more subsequently printed media in sequence after the one or more subsequently printed media (§§0103, 0135-0136).
Regarding Claim 9, wherein the computer program instructions are further configured to, when executed by the processor, cause the apparatus to: identify a printed media that is printed as part of the batch print run as the failed printed media in an instance in which an assigned grade fails to satisfy a predetermined threshold (§§0103, 0135-0136).
Regarding Claim 10, wherein the computer program instructions are further configured to, when executed by the processor, cause the apparatus to: scan the printed media to generate at least one portion of a printed image (§0113); and 
determine the assigned grade for the at least one portion of the printed image (§0113-0120 and Figs. 9A-B).
Regarding Claim 11, wherein the computer program instructions are further configured to, when executed by the processor, cause the apparatus to: 
determine a distance between a print head and an inspection device; determine a media size; and identify the one or more subsequently printed media based on the distance between the print head and the inspection device and the media size (§§0103, 0135-0136; please note that discarding “printed products of subsequent pages having been printed until that time” is regarded as reading on this limitation, as the distance between a print head and the inspection device, see Fig. 1, is determined with respect to the size of media).
Regarding Claim 14, wherein the computer program instructions are further configured to, when executed by the processor, cause the apparatus to: in response to determining that the batch print run is in the non-sequential mode: 
verify the one or more subsequently printed media (§§0103, 0135-0136); and 
reprint the failed printed media in a next available media after verifying the one or more subsequently printed media (§§0103, 0135-0136; please note that the case of the printing apparatus having a retreat tray or the like and configured unable to insert reprinted sheets in the original order is regarded as reading on the limitation “non-sequential mode”).
Regarding independent Claim 15, a printer (Fig. 1) comprising: 
a processor (207, 430, 438, §§0046-0047, 0052 and Figs. 2, 4) configured to: determine one or more subsequently printed media after a failed printed media in a batch print run (S815, §0098 and Fig. 8B); and 
determine that the batch print run is in a sequential mode (§§0103, 0135-0136; please note that the case of the printing apparatus not having a retreat tray or the like and configured unable to insert reprinted sheets in the original order is regarded as reading on the limitation “sequential mode”); and 
a printing mechanism (10, 40, §0034 and Fig. 1) configured to: mark the one or more subsequently printed media as additional failed printed media (§0136); and 
reprint the failed printed media and the one or more subsequently printed media in sequence after the one or more subsequently printed media (§§0103, 0135-0136).
Regarding Claim 16, a print verification device (410, 430, §§0042-0045 and Fig. 1) configured to identify a printed media that is printed as part of the batch print run as the failed printed media in an instance in which an assigned grade fails to satisfy a predetermined threshold (S917, §§0103, 0128, 0135-0136).
Regarding Claim 17, wherein the print verification device is further configured to: scan the printed media to generate at least one portion of a printed image (§0113); and 
determine the assigned grade for the at least one portion of the printed image (§0113-0120 and Figs. 9A-B).
Regarding Claim 18, wherein the processor is further configured to: determine a distance between a print head and an inspection device; determine a media size; and identify the one or more subsequently printed media based on the media size and the distance between the print head and the inspection device (§§0103, 0135-0136; please note that discarding “printed products of subsequent pages having been printed until that time” is regarded as reading on this limitation, as the distance between a print head and the inspection device, see Fig. 1, is determined with respect to the size of media).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagawa (U.S. 2011/0179961 A1) in view of Madden et al. (U.S. 2015/0356717 A1).
Yanagawa discloses all claimed limitations except the following:
Regarding Claim 5, wherein the at least one portion of the printed image comprises a barcode.
Regarding Claim 6, wherein determining the assigned grade for the at least one portion of the printed image comprises: detecting barcode symbols of the at least one portion of the printed image to obtain a scan reflectance profile; and calculating, using the scan reflectance profile, a grade against one or more quality parameters comprising a decode parameter, a symbol contrast, a minimum reflectance, an edge contrast, modulation, defect, or decodability.
Regarding Claim 12, wherein the at least one portion of the printed image comprises a barcode.
Regarding Claim 13, wherein determining the assigned grade for the at least one portion of the printed image comprises: detecting barcode symbols of the at least one portion of the printed image to obtain a scan reflectance profile; and calculating, using the scan reflectance profile, a grade against one or more quality parameters comprising a decode parameter, a symbol contrast, a minimum reflectance, an edge contrast, modulation, defect, or decodability.
Regarding Claim 19, wherein the at least one portion of the printed image comprises a barcode.
Regarding Claim 20, wherein determining the assigned grade for the at least one portion of the printed image comprises: detecting barcode symbols of the at least one portion of the printed image to obtain a scan reflectance profile; and calculating, using the scan reflectance profile, a grade against one or more quality parameters comprising a decode parameter, a symbol contrast, a minimum reflectance, an edge contrast, modulation, defect, or decodability.
Madden et al. disclose the following claimed limitations:
Regarding Claim 5, wherein the at least one portion of the printed image comprises a barcode (§0036, Clm. 65). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the barcode of Madden et al. to the method of Yanagawa to ensure quality printing of images containing a barcode.
Regarding Claim 6, wherein determining the assigned grade for the at least one portion of the printed image comprises: detecting barcode symbols of the at least one portion of the printed image to obtain a scan reflectance profile; and calculating, using the scan reflectance profile, a grade against one or more quality parameters comprising a decode parameter, a symbol contrast, a minimum reflectance, an edge contrast, modulation, defect, or decodability (§0251). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply these steps of Madden et al. to the method of Yanagawa to ensure quality printing of images containing a barcode.
Regarding Claim 12, wherein the at least one portion of the printed image comprises a barcode (§0036, Clm. 65). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the barcode of Madden et al. to the apparatus of Yanagawa to ensure quality printing of images containing a barcode.
Regarding Claim 13, wherein determining the assigned grade for the at least one portion of the printed image comprises: detecting barcode symbols of the at least one portion of the printed image to obtain a scan reflectance profile; and calculating, using the scan reflectance profile, a grade against one or more quality parameters comprising a decode parameter, a symbol contrast, a minimum reflectance, an edge contrast, modulation, defect, or decodability (§0251). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply these steps of Madden et al. to the apparatus of Yanagawa to ensure quality printing of images containing a barcode.
Regarding Claim 19, wherein the at least one portion of the printed image comprises a barcode (§0036, Clm. 65). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the barcode of Madden et al. to the printer of Yanagawa to ensure quality printing of images containing a barcode.
Regarding Claim 20, wherein determining the assigned grade for the at least one portion of the printed image comprises: detecting barcode symbols of the at least one portion of the printed image to obtain a scan reflectance profile; and calculating, using the scan reflectance profile, a grade against one or more quality parameters comprising a decode parameter, a symbol contrast, a minimum reflectance, an edge contrast, modulation, defect, or decodability (§0251). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply these steps of Madden et al. to the printer of Yanagawa to ensure quality printing of images containing a barcode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853